Per Curiam.
This cause having heretofore been submitted to the Court, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the judgment herein rendered upon demurrer to the declaration, in that the declaration does not wholly fail to state a cause of action; it is, therefore, considered, ordered and adjudged by the Court that the judgment herein be, and is hereby reversed on the authority of Wertz v. Tampa Electric Co., 78 Fla. 405, 83 South. Rep. 270; Jaudon v. Fidelity Bank & Trust Co., 81 Fla. 115, 87 South. Rep. 313; Peterson v. Daniels Co., 83 Fla. 29, 90 South. Rep. 621; Tampa & J. R. Co. v. Crawford, 67 Fla. 77, 64 South. Rep. 437.
Reversed.
WniTFIELD, P. J., AND WEST AND TERRELL, J. J., COUCUr.